Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
In Claim 9, line 2, “an embedded platform” was probably meant to be the embedded platform.
In Claim 11, line 1, “claim 9” was probably meant to be claim 10 (the Examiner will interpret the dependency of the claim as such, noting the referencing to “The method” of independent claim 10).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 12, recites the limitation “a generated code”. It is unclear whether this is the same/different generated code of line 8. Dependent Claims 2-9 are also 
Additionally, Claim 8, line 5, recites the limitation “to optimise architecture by tuning”. It is unclear in the claim what architecture is being optimized and what does tuning represent. The specification does not seem to elaborate or clarify.
Additionally, Claim 11, recites the following limitations: 
“generating a code”, it is unclear whether this is the same/different generated code referenced in the independent claim; 
and “the proposed model”, that lacks antecedent basis; 
and “a predefined computer language”, it is unclear whether this is the same/different predefined computer language referenced in the independent claim; 
and “for porting in correspondence to a heterogeneous hardware platform”, it is unclear what this is meant to define or represent, the specification does not seem to elaborate or clarify.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani, US 2018/0136912 A1, in view of Ravi, US 2020/0125956 A1.

Regarding Claim 1, Venkataramani teaches:
A system for designing machine learning and deep learning models for an embedded platform comprising (Abstract; paragraph 25, 40: designing deep learning networks/models for use on a platform):
a code generation subsystem operatively coupled to the storage subsystem and configured to generate a code in a predefined computer language for a selected model (Abstract; paragraphs 42, 57, 87: generating the target specific code for the deep learning network/model);
and an implementation subsystem operatively coupled to the code generation subsystem and configured to generate one or more test cases and one or more use-cases to test the selected model based on a generated code (paragraphs 30, 87: testing and optimizing the deep learning model based on the generated code).
Although Venkataramani may have taught the following, Ravi more directly shows:
a storage subsystem configured to store a plurality of datasets, one or more augmented datasets, a plurality of models and one or more frameworks, wherein the storage subsystem comprises a database module and a proposal module (Fig. 2; paragraphs 174, 180: wherein the storage for the training data and the deep learning models, that can be implemented in any framework, the user interface, that is a user 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Ravi with that of Venkataramani for having a storage subsystem configured to store a plurality of datasets, one or more augmented datasets, a plurality of models and one or more frameworks, wherein the storage subsystem comprises a database module and a proposal module.
The ordinary artisan would have been motivated to modify Venkataramani in the manner set forth above for the purposes of providing an application development platform and associated software development kits that provide comprehensive services for generation, deployment, and management of machine-learned models used by computer applications [Ravi: Abstract].

Regarding Claim 2, Ravi further teaches:
The system as claimed in claim 1, wherein the database module comprises a plurality of predesigned datasets, one or more predesigned augmented datasets, a plurality of predesigned models, and one or more predesigned frameworks (Figs. 2, 3, 11; paragraphs 89, 174, 179: wherein it is shown and discussed the storage 

Regarding Claim 3, Ravi further teaches:
The system as claimed in claim 2, wherein the plurality of predesigned datasets comprises a text dataset, a speech dataset, an audio dataset, images dataset, video dataset, radio detection and ranging (RADAR) point datasets or light detection and ranging (LiDAR) point cloud datasets (Figs. 11-14: paragraph 204, 209, 223: text, speech, vision machine learning models with their associated cloud storage databases needed for inferences).

Regarding Claim 4, Ravi further teaches:
The system as claimed in claim 2, wherein the plurality of predesigned models comprises at least one of an ImageNet model, an AlexNet model, a you only look once (YOLO) model, an Inception model and a visual geometry group (VGG) model (paragraphs: 51, 132, 170: the models can be Inception or ImageNet models. Examiner’s note: Venkataramani also teaches AlexNet model, see for example paragraphs 26, 90).

Regarding Claim 5, Venkataramani further teaches:
The system as claimed in claim 2, wherein the one or more predesigned frameworks comprises at least one of a TensorFlow framework, a Torch framework, a Keras framework or a Caffe framework (paragraphs 31, 59: 

Regarding Claim 6, Ravi further teaches:
The system as claimed in claim 1, wherein the proposal module is configured to propose and validate a model in a user-defined framework based on a user-defined dataset (Claim 18; paragraphs 52, 62, 71, 114-115, 192: receiving input from a user that includes training data and a training pipeline creates a schema for a determined machine learning model and training the model until a desired number of steps is achieved, that is validating the model. Examiner’s note: AR, US 2018/0307978 A1, also teaches this, see for example paragraphs 27, 42-43, 48, 52).

Regarding Claim 7, Ravi further teaches:
The system as claimed in claim 1, further comprising an optimisation subsystem configured to optimise performance of the selected model based on one or more processes (paragraphs 32, 99-100, 103: optimizing the models).

Regarding Claim 8, Ravi further teaches:
The system as claimed in claim 7, wherein the one or more processes comprises: a fine-tuning process configured to control one or more parameters of the selected model; and a fixed-point tuning process configured to optimise architecture by tuning (paragraphs 32, 34-35, 99-100: optimization of the model by 

Regarding Claim 9, Venkataramani further teaches:
The system as claimed in claim 1, further comprising a streaming subsystem configured to stream the generated code to an embedded platform for deployment in one or more areas (Abstract; paragraphs 25, 32. 39: deploying the trained generated deep learning network/code, to among other things, an embedded platform, for different locations).

Claim 10 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.

Regarding Claim 11, Venkataramani further teaches:
The method as claimed in claim 9, further comprising generating a code based on the proposed model in a predefined computer language for porting in correspondence to a heterogeneous hardware platform (Abstract; paragraphs 42, 57, 87: generating the target specific code for the deep learning network/model. And, paragraphs 51, 204: deploying the code/executable on a hardware platform).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPL of Bhattacharjee, “IBM Deep Learning Service”, teaches the details of the software architecture behind IBM's deep learning as a service (DLaaS) platform that provides developers the flexibility to use popular deep learning libraries such as Caffe, Torch and TensorFlow, in the cloud in a scalable and resilient manner with minimal effort.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122